DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BEATRIZ RODRIGUEZ,
                             Appellant,

                                    v.

           GEOVERA SPECIALITY INSURANCE COMPANY,
                          Appellee.

                              No. 4D19-1588

                              [April 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Judge; L.T. Case No. CACE18-025147
(18).

  Erik D. Diener of The Diener Firm, P.A., Plantation, for appellant.

   Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, and Joseph V. Manzo
of Hinshaw & Culbertson, LLP, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.